Citation Nr: 1616233	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for inflammatory polyarthritis.

2.  Entitlement to service connection for inflammatory polyarthritis of the cervical spine. 

3.  Entitlement to service connection for inflammatory polyarthritis of the lumbar spine. 

4.  Entitlement to service connection for inflammatory polyarthritis of the right shoulder. 

5.  Entitlement to service connection for inflammatory polyarthritis of the left shoulder. 

6.  Entitlement to service connection for inflammatory polyarthritis of the right ankle. 

7.  Entitlement to service connection for inflammatory polyarthritis of the left ankle. 

8.  Entitlement to service connection for costochondritis, claimed as a heart disability.
 
9.  Entitlement to a disability rating in excess of 20 percent for a right knee disability manifested by instability. 

10.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, manifested by limitation of motion. 

11.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder, including Baker's cyst. 

12. Entitlement to an initial disability rating in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1972 to July 1976.
This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In the July 2009 rating decision, the RO, in pertinent part, denied reopening the claim for service connection for inflammatory polyarthritis, and denied service connection for disabilities of the cervical and lumbar spine, the bilateral shoulders and ankles, and for costochondritis, claimed as a heart disorder. The RO further granted service connection for a left knee disorder (with an initial 10 percent disability rating, effective October 12, 2007) and for depression (with an initial 30 percent disability rating, effective May 19, 2008), as well as, denied increased ratings for right knee instability and right knee painful motion due to arthritis.
In March 2010, the Veteran requested a videoconference hearing at the RO. The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.

The issues of service connection for costochondritis, claimed as a heart disability, and the claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied service connection for an inflammatory polyarthritis disability.

2.  The Veteran was notified of the September 2003 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision and no new and material evidence was received within one year of the September 2003 decision.

3.  The evidence received since the September 2003 decision denying service connection for an inflammatory polyarthritis disability includes VA treatment records showing the presence of rheumatoid arthritis and is relevant and probative of the issue on appeal.

4.  Resolving doubt in the Veteran's favor, the Veteran's arthritis of the cervical spine, lumbar spine, right and left shoulders, and right and left ankles are all part of his inflammatory polyarthritis, and his inflammatory polyarthritis is related to his active service.


CONCLUSIONS OF LAW

1.  The September 2003 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.302, 20.1103 (2015).

2.  New and material evidence has been received and the claim for service connection for an inflammatory polyarthritis disability is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.   The Veteran's arthritis of the cervical spine is part of his inflammatory polyarthritis, which was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.   The Veteran's arthritis of the lumbar spine is part of his inflammatory polyarthritis, which was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.   The Veteran's arthritis of the right shoulder is part of his inflammatory polyarthritis, which was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.   The Veteran's arthritis of the left shoulder is part of his inflammatory polyarthritis, which was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.   The Veteran's arthritis of the right ankle is part of his inflammatory polyarthritis, which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.   The Veteran's arthritis of the left ankle is part of his inflammatory polyarthritis, which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

New and material - Inflammatory Polyarthritis Disability

In a September 2003 rating decision, the RO denied service connection for an inflammatory polyarthritis disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the September 2003 rating decision.  The September 2003 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since September 2003) relates to an unestablished fact necessary to substantiate the claim.  

The records before VA at the time of the prior denial included the Veteran's lay statements and VA records.  The RO found that the Veteran's unspecified inflammatory polyarthritis was not related to his service or service-connected disabilities.  The Board notes that since the September 2003 rating decision, VA treatment records have been associated with the claims file.  These records, dated November 2008, show the Veteran has been diagnosed with rheumatoid arthritis.  

As this evidence is relevant and probative of the issue of service connection for an inflammatory polyarthritis, the Board finds that the claim is reopened.  38 C.F.R. § 3.156 (2015).

Service Connection

The Board notes that the VA treatment records indicate that the Veteran has been treated by the Rheumatology Clinic for a significant period of time for complaints of polyarthritis in the cervical spine, lumbar spine, bilateral shoulders, and bilateral ankles.  During his treatment he has been noted to have inflammatory, symmetric, reactive and rheumatoid arthritis. See VA treatment records from North Florida/South Georgia VHS, Gainesville VAMC October 1997, March 2002, May 2005, September 2005, November 2005; the Syracuse VAMC July 2007, December 2008, September 2015; the Buffalo VAMC in February 2009; and the VA examination report dated January 2015. Additionally, his treating doctor at the VAMC in Syracuse submitted a statement in February 2016 noting he had been treating the Veteran for rheumatoid arthritis since June 2006, and confirming his diagnosis of rheumatoid arthritis involving the hands, knees, right shoulder, back, and ankles.

A June 2003 statement from the VA rheumatology clinic coordinator notes that the Veteran's arthritis symptoms began in the right knee, and the stress to other joints as a result would promote degenerative joint disease. A March 2009 VA examination report shows diagnoses of inflammatory arthritis of the right knee, inflammatory arthritis of the shoulders, bilateral ankle inflammatory arthritis secondary to right knee strain, and inflammatory arthritis of the left knee;  however, the examiner then provided negative nexus opinions denying the presence of inflammatory/rheumatoid arthritis and relating the joint pain to his post-service employment. A January 2015 VA opinion acknowledges the diagnosis of rheumatoid arthritis, but finds it is not related to chemical exposure at Camp Lejeune.

Considering the overall evidence of record, the Board finds that the most probative evidence of record is the VA treatment records covering decades of treatment, as well as the statement from his treating physician that confirm a diagnosis of multiple joint rheumatoid arthritis. The Board finds the March 2009 VA examiner's determination that the Veteran does not have rheumatoid arthritis to be of little probative value as it does not provide a rationale as to why the decades of treatment and diagnosis are incorrect. 

Having established that the Veteran has a diagnosis of rheumatoid arthritis/inflammatory polyarthritis of the back, shoulders, and ankles, the Board finds that the evidence is in equipoise as to whether his already service-connected arthritis of the right and left knees are part of this polyarthritic condition. His current treating physician acknowledged the treatment for rheumatoid arthritis in the knees, and the June 2003 statement by the VA rheumatology clinic coordinator suggests a relationship between the right knee condition and the degenerative joint disease in the other joints. 

Accordingly, given that rheumatoid arthritis is a systemic disability that spreads from joint to joint, the Veteran's long term complaints of multiple joint pain, and the fact that VA has already acknowledged a relationship between his arthritis of the knees and his active service through the award of service connection for arthritis of the knees, the Board finds that the Veteran is already service-connected for rheumatoid polyarthritis through the award of service connection for his bilateral knee arthritis. Thus, giving the Veteran the benefit of the doubt, the spread of his systemic rheumatoid arthritis to other joints is part of the same process and service connection for inflammatory/rheumatoid arthritis of the lumbar spine, cervical spine, bilateral shoulders, and bilateral ankles is warranted. See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for inflammatory polyarthritis is reopened.

Service connection for inflammatory polyarthritis of the cervical spine is granted. 

Service connection for inflammatory polyarthritis of the lumbar spine is granted.  

Service connection for inflammatory polyarthritis of the right shoulder is granted.

Service connection for inflammatory polyarthritis of the left shoulder is granted.

Service connection for inflammatory polyarthritis of the right ankle is granted.

Service connection for inflammatory polyarthritis of the left ankle is granted.


REMAND

Service Connection - Costochondritis

The Veteran claims service connection for a heart condition. The Board notes that the Veteran's VA treatment records indicate that his symptoms of chest pain have been diagnosed by VA physicians as costochondritis. The Veteran has not been afforded a VA examination to determine the etiology of this condition, particularly in light of his contentions that this disability may be related to his rheumatoid arthritis.  The Board finds that a VA examination is warranted to address this medical question.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Ratings

The Veteran was last afforded VA examinations for his service-connected disabilities in March 2009.  In the January 2016 hearing before the undersigned, the Veteran testified that his disabilities had increased in severity since he was last examined.  The Board finds that additional examinations are warranted to ascertain the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, there appears to be outstanding VA treatment records from the Camp Hill Outpatient Clinic.  The Veteran authorized the release of this medical information in January 2009; however no request by VA was made.

The Veteran submitted a notice from the Social Security Administration; the record is unclear as to whether the Veteran is in receipt of SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from the VA Camp Hill Outpatient Clinic.

2.  Update VA treatment records from the Syracuse VAMC, from the last date available in the electronic record to the present.

3.  Update VA treatment records from the Wilmington VAMC, from the last date available in the electronic record to the present.

4.  Update VA treatment records from the Gainesville VAMC, from the last date available in the electronic record to the present.

5.  Update VA treatment records from the Buffalo VAMC, from the last date available in the electronic record to the present.

6.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

7.  Schedule the Veteran for an examination regarding the Veteran's identified costochondritis. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

Request that the examiner provide the following opinion:

(a)  Whether it is at least as likely as not (probability of 50 percent or greater), that any current costochondritis is related to service.

(b)  Whether it is at least as likely as not (probability of 50 percent or greater), that any current costochondritis is due to the service-connected rheumatoid arthritis.

8.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's right and left knee disabilities. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

9.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's depression. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

10.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


